Exhibit 99.1 FINANCIAL STATEMENTS OF HARBIN SENRUN AND JIN YUAN GLOBAL LIMITED HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) FINANCIAL STATEMENTS DECEMBER 31, 2006 INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 2 BALANCE SHEET F - 3 STATEMENTS OF OPERATIONS F - 4 STATEMENTS OF CHANGES IN OWNERS' EQUITY (DEFICIT) F - 5 STATEMENTS OF CASH FLOWS F - 6 NOTES TO FINANCIAL STATEMENTS F - 7through F - 12 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stockholders of Harbin SenRun Forestry Development Limited (A development stage company) We have audited the accompanying balance sheet of Harbin SenRun Forestry Development Limited (a development stage company) as of December 31, 2006 and the related statements of operations, changes in owners’ equity and cash flows for the years ended December 31, 2006 and 2005 and the period August 2, 2004 (inception) to December 31, 2006. The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Harbin SenRun Forestry Development Limited (a development stage company) as of December 31, 2006, and the results of operations and cash flows for the years ended December 31, 2006 and 2005 and the period August 2, 2004 (inception) to December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has generated limited revenue and has incurred accumulated losses of $605,146 from operations since inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kempisty & Company CPAs PC Kempisty & Company, Certified Public Accountants, P.C. New York, New York March 8, 2007 F - 2 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) BALANCE SHEET DECEMBER 31, 2006 ASSETS Current Assets Cash (Note 4) $ 5,330 Prepaid expenses 10,219 Total Current Assets 15,549 Timberlands - net (Note 5) 773,221 Total Assets $ 788,770 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $ 2,630 Other payables 4,128 Total Current Liabilities 6,758 Due to shareholders (Note 6) 527,090 Long term loan (Note 7) 256,276 Owners' Equity Registered Capital, $604,084 was fully paid on December 31, 2006 604,084 Deficit (605,146 ) Accumulated comprehensive income (292 ) Owners' equity (1,354 ) Total Liabilities and Owners' Equity $ 788,770 See Notes to Financial Statements. F - 3 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) STATEMENTS OF OPERATIONS Year Ended December 31, For the Period August 2, 2004 (inception) to December 31, 2006 2005 2006 Net sales $ 64,397 $ $ 64,397 Expenses Salaries 6,877 4,341 11,218 Rent expense 2,415 2,415 Transportation 2,211 568 2,779 Travel 3,323 659 3,982 Amortization 2,523 2,523 Other expenses 39,002 991 42,528 Timberlands writedown 604,099 Total Expenses 56,351 6,559 669,544 Loss before provision for income tax, comprehensive income and minority interest 8,046 (6,559 ) (605,147 ) Income tax provision Loss before comprehensive income 8,046 (6,559 ) (605,147 ) Foreign exchange gain (loss) (140 ) (165 ) (292 ) Net Income $ 7,906 $ (6,724 ) $ (605,439 ) See Notes to Financial Statements. F - 4 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) STATEMENTS OF CHANGES IN OWNERS’ EQUITY (DEFICIT) Accumulated Registered Comprehensive Capital Deficit Income (loss) Total Balance August 2, 2004 $ Capital contribution 604,084 604,084 Loss from operations (606,633 ) (606,633 ) Comprehensive loss 13 13 Balance December 31, 2004 604,084 (606,633 ) 13 (2,536 ) Loss from operations Comprehensive income (165 ) (165 ) Balance December 31, 2005 604,084 (606,633 ) (152 ) (2,701 ) Gain from operations Comprehensive income (140 ) (140 ) Balance December 31, 2006 $ 604,084 $ (606,633 ) $ (292 ) $ (2,841 ) See Notes to Financial Statements. F - 5 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) STATEMENTS OF CASH FLOWS Year Ended December 31, For the Period August 2, 2004 (inception) to December 31, 2006 2005 2006 Operating Activities: Net Income (Loss) $ 7,906 $ (6,724 ) $ (605,439 ) Adjustments to reconcile net income (loss) to net cash used by operations Impairment loss on timberlands 604,099 Amortization 2,523 2,523 Changes in operating assets and liabilities: (Increase)/decrease in prepaid expenses (10,219 ) (10,219 ) Increase/(decrease) in accrued expenses 1,495 959 2,630 Increase/(decrease) in tax payable 4,128 4,128 Net cash provided (used) by operating activities 5,833 (5,765 ) (2,278 ) Investing Activities Purchase of Timberland (775,871 ) (775,871 ) Net cash (used) by investing activities (775,871 ) (775,871 ) Financing Activities Proceeds from shareholder loans 529,774 6,257 538,448 Repay of loan to shareholders (11,358 ) (11,358 ) Proceeds from long term loans 269,089 269,089 Repay of long term loans (12,813 ) (12,813 ) Net cash provided by financing activities 774,692 6,257 783,366 Effect of exchange rate changes on cash 131 (1 ) 117 Increase in cash 4,785 491 5,334 Cash at beginning of period 549 58 Cash at end of period $ 5,334 $ 549 $ 5,334 Supplemental Cash Flow Information: Interest paid during the year $ $ $ Non-cash financing and investing activities: Contribution of timberland for equity $ $ $ 604,084 See Notes to Financial Statements. F - 6 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND Harbin SenRun Forestry Development Limited (“Company”) was incorporated as a company with a limited liability in People’s Republic of China on August 2, 2004. The Company is located in Harbin, Heilongjiang and principally engaged in the growing and harvesting of timber and the manufacture and marketing of lumber. The Company is considered to be a development stage company, as it has not generated substantial revenues from operations. Note 2- GOING CONCERN As of December 31, 2006, the Company had incurred accumulated losses of $605,146 from operations since its inception and has limited operations. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. Use of Estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. Revenue Recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. Timberland Timberland is stated at acquisition cost less accumulated amortization. Since private ownership of timberland is not allowed in the People’s Republic of China, the Company acquired the user right of timberland from the government. The user right is good for from 50 to 70 years and with the user right, the timber on the timberland is under the Company’s ownership. Amortization of the use right on timberland is primarily determined using the straight-line method over the useful life. F - 7 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Related Parties The caption "Due to shareholders" represents loans payable to equity owner due in May 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the profit on the purchased timberland. The payment of principal and interest should be made on the due date of the loan. If the Company is in default on the loan, 12% of the principal will be accrued as interest and paid as well as principal in November 2008. Refer to Note 6. Income Tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operations, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. Foreign Currencies Translation The functional currency of the Company is the Renminbi (“RMB”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchange ruling at the balance sheet date. The statement of operations is translated using a weighted average rate for the period. Translation adjustments are reflected as accumulated comprehensive income in shareholders’ equity. Recently Issued Accounting Standards In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes,” which prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction). The accounting provisions of FIN No.48 are effective for fiscal years beginning after December 15, 2006. The Company is currently assessing whether adoption of this Interpretation will have an impact on our financial position or results of operations. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements”, which establishes a framework for reporting fair value and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company is currently assessing the impact of the adoption of this standard on its financial statement. F - 8 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS In September 2006, FASB issued SFAS No. 158,”Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans-An amendment of SFAS No. 87, 88, 106, and 132(R). This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006 with earlier application allowed. The Company does not expect the adoption of SFAS No. 158 to have a material impact on its consolidated result of operations and financial condition. Note 4- CASH Cash consists of the following: December 31, 2006 Deposit with clearing broker $ 5,168 Commissions receivable 162 $ 5,330 Note 5- TIMBERLANDS Timberlands consist of the following: Effective December 31, Period 2006 Ping Yang He Forestry Center 9/19/2004-2/9/2074 $ Jiu Lien Forestry Center 11/2/2006-11/2/2055 248,951 Wei Xing Forestry Center 11/2/2006-11/2/2056 299,778 Mao Lin Forestry Center 11/2/2006-11/2/2057 227,070 775,799 Less: Accumulated amortization 2,578 $ 773,221 F - 9 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 6- DUE TO SHAREHOLDER Due to shareholder consists of the following: December 31, 2006 Name Han, Degong $ 527,090 Han, Degong has been a shareholder since August 2, 2004. The loan payable shareholder bears interest at 5% of the net income generated from timberland sales. The principal and interest is due May 15, 2008. In the event of a default the principal plus 12% interest is due on November 15, 2008. Note 7- LONG TERM LOAN December 31, 2006 Debtor's Name Niu, Guiying $ 256,276 The long term loan is due April 19, 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the net income generated from timberland sales on the principal will be accrued as and paid as well as the principal on October 19, 2008. In the event of a default the principal plus 12% interest is due on October 19, 2008. Note 8- REGISTERED CAPITAL In accordance with the Company’s Articles of Association, the registered capital as of August 2, 2004 (date of inception) was $604,084. The registered capital was funded on July 30, 2004 (prior to inception) in order to obtain the government’s approval for the Company’s formation. The registered capital was funded by the contribution of timberland (Ping Yang He Forestry Center) valued at $604,084. For reporting purpose, the timberland was subsequently written down to zero value because there was no cost associated with this contributed asset. F - 10 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 9 - FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts of cash and cash equivalents, accounts receivable and accounts payable are reasonable estimates of their value due to the short term maturity of these instruments. Note 10 - GEOGRAPHIC INFORMATION All of the Company's sales and all of the Company's long-lived assets are located in the PRC. Note 11 - OPERATING RISK Concentrations of credit risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Deposits held with banks may exceed the amount of insurance provided on such deposits. Generally these deposits may be redeemed upon demand and therefore bear minimal risk. Country risk The Company has significant investments in the PRC. The operating results of the Company may be adversely affected by changes in the political and social conditions in thePRC and by changes in Chinese government policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods oftaxation, among other things. There can be no assurance; however, those changes in political and other conditions will not result in any adverse impact. NOTE 12 - EMPLOYEE BENEFIT PLAN Full time employees of the Company participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The total provisions for such employee benefits were $856 and $528for the years ended December 31, 2006 and 2005 respectively. NOTE 13 - RESTRICTED RETAINED EARNINGS Pursuant to the laws applicable to the PRC, PRC entities must make appropriations from after-tax profit to the non-distributable “statutory surplus reserve fund”. Subject to certain cumulative limits, the “statutory surplus reserve fund” requires annual appropriations of 10% of after-tax profit until the aggregated appropriations reach 50% of the registered capital (as determined under accounting principles generally accepted in the PRC ("PRC GAAP") at each year-end). For foreign invested enterprises and jointventures in the PRC, annual appropriations should be made to the “reserve fund”. For foreign invested enterprises, the annual appropriation for the “reserve fund” cannot be less than 10% of after-tax profits until the aggregated appropriations reach 50% of the registered capital (as determined under PRC GAAP at each year-end). The Company did not make any appropriations to the reserve funds mentioned above due to lack of profit after tax since commencement of operations. F - 11 HARBIN SENRUN FORESTRY DEVELOPMENT LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 14- INCOME TAX PRC Income Tax Law and various local income tax laws, pursuant to which the Company generally is subject, requires an income tax at an effective rate of 33% (30% national income tax and 3% local income tax) on income as reported in its statutory financial statement after appropriate tax adjustment. The loss can carry forward for the following 5 years. The provision for income taxes (benefit) consists of the following: For the Year Ended December 31, 2006 2005 Current income tax expense (benefit) $ 2,682 $ (2,186 ) Deferred income tax expense (benefit) (2,682 ) 2,186 Total provision for income taxes $ $ The following table reconciles the PRC statutory rates to the Company’s effective tax rate: For the Year Ended December 31, 2006 2005 China income taxes (benefit) $ 33.00 % $ -33.00 % Change in valuation allowance -33.00 % 33.00 % Effective income tax rate $ 0.00 % $ 0.00 % Note 15- SUBSEQUENT EVENT On January 10, 2007, the majority shareholder of the Company contributed 51% of the equity ownership in the Company to Jin Yuan Global Limited (a Hong Kong company). On March 10, 2007, Mr. Han Degong (the “Trustee”), a citizen of the PRC who owns a 49% equity ownership interest in the Company, executed a Trust and Indemnity Agreement with Jin Yuan Global Limited, pursuant to which the Trustee assigned to Jin Yuan Global Limited all of the beneficial interest in the Trustee’s equity ownership in the Company. These arrangements have been undertaken solely to satisfy the PRC regulations, which prohibits foreign companies from owning or operating the forestry business in the PRC. Through the transaction and agreement described in the preceding paragraph, the Company is deemed a 100% subsidiary of Jin Yuan Global Limited. F - 12 JIN YUAN GLOBAL LIMITED AND SUBSIDIARIES (A Development Stage Company) FINANCIAL STATEMENTS MARCH 31, 2007 INDEX PAGE BALANCE SHEET (UNAUDITED) F - 14 STATEMENTS OF OPERATIONS (UNAUDITED) F - 15 STATEMENTS OF CASH FLOWS (UNAUDITED) F - 16 NOTES TO FINANCIAL STATEMENTS F - 17through F -22 F - 13 JIN YUAN GLOBAL LIMITED AND SUBSIDIARIES (A Development Stage Company) BALANCE SHEETS (UNAUDITED) March 31, 2007 ASSETS Current Assets Cash (Note 4) $ 4,220 Prepaid expenses 9,258 Total Current Assets 13,478 Timberlands - net (Note 5) 777,401 Total Assets $ 790,879 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $ 3,005 Other payables 5,297 Total Current Liabilities 8,302 Due to shareholders (Note 6) 535,047 Long term loan (Note 7) 258,960 Shareholders' Equity Common stock (10,000 shares authorized, par value HK$1.00, I share outstanding) Additional Paid-in Capital 604,084 Deficit (615,165 ) Accumulated comprehensive income (349 ) Owners' equity (11,430 ) Total Liabilities and Owners' Equity $ 790,879 See Notes to Financial Statements. F - 14 JIN YUAN GLOBAL LIMITED AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, For the Period August 2, 2004 (inception) to March 31, 2007 2006 2007 Net sales $ $ $ 64,397 Expenses Salaries 2,336 1,628 13,554 Rent expense 1,063 3,478 Transportation 518 3,297 Travel 3,982 Amortization 3,901 6,424 Other expenses 1,017 57 44,728 Timberlands writedown 604,099 Total Expenses 8,835 1,685 679,562 Loss before provision for income tax, comprehensive income and minority interest (8,835 ) (1,685 ) (615,165 ) Income tax provision Loss before comprehensive income (8,835 ) (1,685 ) (615,165 ) Foreign exchange gain (loss) (56 ) (70 ) (349 ) Net Income $ (8,891 ) $ (1,755 ) $ (615,514 ) See Notes to Financial Statements. F - 15 JIN YUAN GLOBAL LIMITED AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Year Ended March 31, For the Period August 2, 2004 (inception) to March 31, 2007 2006 2007 Operating Activities: Net Income $ 8,891 $ (1,755 ) $ (615,514 ) Adjustments to reconcile net loss to net cash used by operations: Impairment loss on timberlands 604,099 Amortization 3,901 # # 6,424 Changes in operating assets and liabilities: (Increase)/decrease in prepaid expenses 961 (9,258 ) Increase/(decrease) in accrued expenses (375 ) 208 2,255 Increase/(decrease) in tax payable (4,128 ) - - Increase/(decrease) in deposit 5,297 - 5,297 Net cash used by operating activities (3,235 ) (1,547 ) (6,697 ) Investing Activities Purchase of Timberland (775,871 ) Net cash (used) by investing activities (775,871 ) Financing Activities Proceeds from shareholder loans 12,532 540,884 Repay of loan to shareholders (11,358 ) Proceeds from long term loans 269,089 Repay of long term loans (12,813 ) Net cash provided by financing activities 12,532 785,802 Effect of exchange rate changes on cash 873 1 986 Increase(decrease) in cash (2,362 ) 10,986 4,220 Cash at beginning of period 6,582 549 Cash at end of period $ 4,220 $ 11,535 $ 4,220 Supplemental Cash Flow Information: Interest received (paid) during the year $ $ $ Non-cash financing activities: Contribution of timberland for equity $ $ $ 604,084 See Notes to Financial Statements. F - 16 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND Harbin SenRun Forestry Development Limited (“Company”) was incorporated as a company with a limited liability in People’s Republic of China on August 2, 2004. The Company is located in Harbin, Heilongjiang and principally engaged in the growing and harvesting of timber and the manufacture and marketing of lumber. On January 10, 2007, the majority shareholder of the Company contributed 51% of the equity ownership in the Company to Jin Yuan Global Limited (a Hong Kong company). On March 10, 2007, Mr. Han Degong (the “Trustee”), citizen of the PRC and owner ofa 49% equity ownership interest in the Company, executed Trust and Indemnity Agreements with Jin Yuan Global Limited, pursuant which the Trustee assigned to Jin Yuan Global Limited all of the beneficial interest in the Trustee’s equity ownership in the Company. These arrangements have been undertaken solely to satisfy the PRC regulations, which prohibits foreign companies from owning or operating the forestry business in the PRC. Under the requirement of Financial Interpretation 46 (Revised) “Consolidation of Variable Interest Entities” issued by the Financial Accounting Standards Board (“FASB”), the Agreement provided for effective control of 49% equityownership interest in the Company to be transferred to Jin Yuan Global Limited. Through the transaction and agreement described in preceding paragraphs, the Company is deemed a 100% subsidiary of Jin Yuan Global Limited. The Company is considered to be a development stage company, as it has not generated substantial revenues from operations Note 2- GOING CONCERN As of March 31, 2007, the Company had incurred accumulated losses of $613,985 from operations since its inception and has limited operations. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Management believes that the above actions will allow the Company to continue operations through the current fiscal year. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. F - 17 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS Use of estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. Revenue recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. Timberland Timberland is stated at acquisition cost less accumulated amortization. Since private ownership of timberland is not allowed in the People’s Republic of China, the Company acquired the user right of timberland from the government. The user right is good for from 50 to 70 years and with the user right, the timber on the timberland is under the Company’s ownership. Amortization of the use right on timberland is primarily determined using the straight-line method over the useful life. Related Parties The caption "Due to shareholders" represents loans payable to equity owner due in May 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the profit on the purchased timberland. The payment of principal and interest should be made on the due date of the loan. If the Company is in default on the loan, 12% of the principal will be accrued as interest and paid as well as principal in November 2008. Refer to Note 6. Income Tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operations, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. Foreign currencies translation The functional currency of the Company is the Renminbi (“RMB”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchange ruling at the balance sheet date. The statement of operations is translated using a weighted average rate for the period. Translation adjustments are reflected as accumulated comprehensive income in shareholders’ equity. F - 18 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS Recently Issued Accounting Standards In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes,” which prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction). The accounting provisions of FIN No.48 are effective for fiscal years beginning after December 15, 2006. The Company is currently assessing whether adoption of this Interpretation will have an impact on our financial position or results of operations. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements”, which establishes a framework for reporting fair value and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company is currently assessing the impact of the adoption of this standard on its financial statement. Note 4- CASH Cash consists of the following: March 31, 2007 Cash on hand $ 2,950 Cash in bank 14 $ 2,964 Note 5- TIMBERLANDS Timberlands consist of the following: March 31, 2007 Name Effective Period Ping Yang He Forestry Center 9/19/2004~2/9/2074 $ Jiu Lien Forestry Center 11/2/2006~11/2/2055 251,559 Wei Xing Forestry Center 11/2/2006~11/2/2056 302,918 Mao Lin Forestry Center 11/2/2006~11/2/2057 229,449 783,926 Less: Accumulated Amortization 6525 $ 777,401 F - 19 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 6- DUE TO SHAREHOLDERS Due to Shareholders consists of the following: March 31, 2007 Name Han, Degong $ 532,611 $ 532,611 Han, Degong has been a shareholder since August 2, 2004. The loan payable shareholder bears interest at 5% of the net income generated from timberland sales. The principal and interest is due May 15, 2008. In the event of a default the principal plus 12% interest is due on November 15, 2008. Note 7- LONG TERM LOAN Due to Shareholders consists of the following: March 31, 2007 Debtor’s Name Niu, Guiying $ 258,960 $ 258,960 The long term loan is due April 19, 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the net income generated from timberland sales on the principal will be accrued as and paid as well as the principal on October 19, 2008. In the event of a default the principal plus 12% interest is due on October 19, 2008. Note 8- REGISTERED CAPITAL In accordance with the Company’s Articles of Association, the registered capital as of August 2, 2004 (date of incorporation) was $604,084.The registered capital was funded on July 30, 2004 (prior to incorporation) in order to obtain the government’s approval for the incorporation. The registered capital was funded by the contribution of a timberland (Ping Yang He Forestry Center) valued at $604,084. For reporting purpose, the timberland was subsequently written down to zero value because there was no cost associated with this contributed asset. F - 20 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 9 -FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts of cash and cash equivalents,accounts receivable and accounts payable are reasonable estimates of their value due to the short term maturity of these instruments. Note 10 - GEOGRAPHIC INFORMATION All of the Company's sales and all of the Company's long-lived assets are located in the PRC. Note 11 - OPERATING RISK Concentrations of credit risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Deposits held with banks may exceed the amount of insurance provided on such deposits. Generally these deposits may be redeemed upon demand and therefore bear minimal risk. Country risk The Company has significant investments in the PRC. The operating results of the Company may be adversely affected by changes in the political and social conditions in the PRC and by changes in Chinese government policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. There can be no assurance; however, those changes in political and other conditions will not result in any adverse impact. NOTE 12 - EMPLOYEE BENEFIT PLAN Full time employees of the Company participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The total provisions for such employee benefits were $287 and $200for the years ended March 31, 2007 and 2006 respectively. F - 21 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 13 - RESTRICTED RETAINED EARNINGS Pursuant to the laws applicable to the PRC, PRC entities must make appropriations from after-tax profit to the non-distributable “statutory surplus reserve fund”. Subject to certain cumulative limits, the “statutory surplus reserve fund” requires annual appropriations of 10% of after-tax profit until the aggregated appropriations reach 50% of the registered capital (as determined under accounting principles generally accepted in the PRC ("PRC GAAP") at each year-end). For foreign invested enterprises and joint ventures in the PRC, annual appropriations should be made to the “reserve fund”. For foreign invested enterprises, the annualappropriation for the “reserve fund” cannot be less than 10% of after-tax profits until the aggregated appropriations reach 50% of the registered capital (as determined under PRC GAAP at each year-end). The Company did not make any appropriations to the reserve funds mentioned above due to lack of profit after tax since commencement of operations. NOTE 14 - SUBSEQUENT EVENT On May 25, 2007, Everwin Development Limited (“Everwin”) was incorporated in British Virgin Islands (“BVI”) under the BVI Business Companies Act, 2004, for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship as defined by Statement of Financial Accounting Standards (SFAS) No. 7. All of the Company’s outstanding share capital was transferred to Everwin on May 25, 2007. The Company accordingly became a 100% subsidiary of Everwin. On June 26, 2007, the Company, SenRun and Everwin jointly entered into a share exchange agreement and escrow agreement with Patriot Investment Corporation (“Patriot”) and its majority shareholder. In the agreements, Everwin will exchange all the Company’s shares plus $610,000 in cash for Patriot’s 10,000,000 restricted shares of Series A Convertible Preferred Stock. The Patriot Preferred Stock shall be convertible into 47,530,000 shares of Patriot common stock which accounts for 95.1% of the ownership and voting power of Patriot. F - 22 JIN YUAN GLOBAL LIMITED FINANCIAL STATEMENTS DECEMBER 31, 2006 INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 24 BALANCE SHEET F - 25 STATEMENT OF OPERATIONS F - 26 STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) F - 27 STATEMENT OF CASH FLOWS F - 28 NOTES TO FINANCIAL STATEMENTS F - 29through F - 30 F - 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Stockholder of Jin Yuan Global Limited (A development stage company) We have audited the accompanying balance sheet of Jin Yuan Global Limited (a development stage company) as of December 31, 2006 and the related statements of operations, stockholders’ equity and cash flows for the period from November 22, 2006 (Inception) to December 31, 2006. The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jin Yuan Global Limited (a development stage company) as of December 31, 2006 and the results of operations and cash flows for the period from November 22, 2006 (Inception) to December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has neither started operations nor generated any revenue. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are alsodiscussed in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kempisty & Company CPAs PC Kempisty & Company, Certified Public Accountants, P.C. New York, New York March 8, 2006 F - 24 JIN YUAN GLOBAL LIMITED (A Development Stage Company) BALANCE SHEET DECEMBER 31, 2006 ASSETS Current Assets Cash $ 1,252 Total Current Assets 1,252 Total Assets $ 1,252 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Due to shareholders $ 1,282 Total Current Liabilities 1,282 Shareholders' Equity Common stock (10,000 shares authorized, par value HK$1.00, I share subscribed) $ Deficit (30 ) Shareholders' deficit (30 ) Total Liabilities and Shareholders' Deficit $ 1,252 See Notes to Financial Statements. F - 25 JIN YUAN GLOBAL LIMITED (A Development Stage Company) STATEMENT OF OPERATIONS For the Period November 22, 2006 (Inception) to December 31, 2006 Net sales $ Cost of sales Gross profit Expenses 30 Income(loss) before income tax and comprehensive income (30 ) Income tax Income(loss) before comprehensive income (30 ) Comprehensive income Net income(loss) $ (30 ) See Notes to Financial Statements. F - 26 JIN YUAN GLOBAL LIMITED (A Development Stage Company) STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) For the Period November 22, 2006 (Inception) to December 31, 2006 Common Stock HK$1.00 par value Shares Amount Total Balance November 22, 2006 (Inception) $ $ Issuance of common stock 1 Loss from operations (30 ) (30 ) Balance December 31, 2006 1 $ (30 ) $ (30 ) See Notes to Financial Statements. F - 27 JIN YUAN GLOBAL LIMITED (A Development Stage Company) STATEMENT OF CASH FLOWS For the Period November 22, 2006 (Inception) to December 31, 2006 Operating Activities: Net loss $ (30 ) Adjustments to reconcile net loss to net cash used by operations Changes in operating assets and liabilities: Net cash used by operating activities (30 ) Investing Activities Net cash used by investing activities Financing Activities Proceeds from shareholder loans 1,282 Net cash provided by financing activities 1,282 Effect of exchange rate changes on cash Increase in cash 1,252 Cash at beginning of period Cash at end of period $ 1,252 See Notes to Financial Statements. F - 28 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND Jin Yuan Global Limited (“Company”) was incorporated as a Hong Kong limited liability company on November 22, 2006. The Company was formed to facilitate a merger between a U.S. public company and a Peoples Republic of China business entity. The Company is considered to be a development stage company, and has no operations at December 31, 2006. Note 2- GOING CONCERN As of December 31, 2006, the Company had incurred accumulated losses of $30 since inception. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Management believes that the above actions will allow the Company to start operations. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. Use of estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. Revenue recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. Related parties The caption "Due to shareholders" represents loans payable that are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. F - 29 JIN YUAN GLOBAL LIMITED (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS Income tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operation, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. Foreign currencies translation The functional currency of the Company is the Hong Kong Dollar (“HKD”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchange at the balance sheet date. The statement of operations is translated using a weighted average rate for the period. Translation adjustments are reflected as accumulated comprehensive income in shareholders’ equity. Note 4- DUE TO SHAREHOLDERS Due to Shareholders consists of the following: December 31, 2006 Xia, Yongchuan $ 1,282 $ 1,282 Xia, Yongchuan has been the shareholder and CEO since November 22 2006. Note 5- COMMON STOCK Upon formation of the Company, one share of common stock was issued to the incorporation for no consideration. Note 6- SUBSEQUENT EVENT On January 10, 2007, the majority shareholder of Harbin SenRun Forestry Development Limited (“SenRun”) agreed to transfer his 51% of the shares of SenRun to the Company. On March 10, 2007, Mr. Han Dedong (the “Trustee”), citizen of the PRC and totally owns a 49% equity ownership interest in SenRun, executed Trust and Indemnity Agreements with the Company, pursuant which the Trustee assigned to the Company all of the beneficial interest in the Trustee’s equity ownership in SenRun. These arrangements have been undertaken solely to satisfy the PRC regulations, which prohibits foreign companies from owning or operating the forestry business in the PRC. Under the requirement of Financial Interpretation 46 (Revised) “Consolidation of Variable Interest Entities” issued by the Financial Accounting Standards Board (“FASB”), the Agreement provided for effective control of 49% equity ownership interest in SenRun to be transferred to the Company. Through the transaction and agreement described in preceding paragraphs, SenRun is deemed a 100% subsidiary of the Company. F - 30
